TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2021



                                     NO. 03-21-00228-CV


                                    Jenise Daigle, Appellant

                                                v.

                                Marcus Shane Daigle, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 13, 2021. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.